Name: Commission Decision No 1357/2001/ECSC of 4 July 2001 amending Decision No 283/2000/ECSC imposing a definitive anti-dumping duty on imports of certain flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating, inter alia, in India
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  technology and technical regulations;  cooperation policy;  iron, steel and other metal industries;  competition
 Date Published: 2001-07-05

 character(0)